Citation Nr: 1009273	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  09-02 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts.


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture, radius, left distal end.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1952 to September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The residuals of a fracture, radius, left distal end, are 
manifested by pain radiating from the elbow to the wrist with 
associated weakness, stiffness and decreased function.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a fracture, radius, left distal end are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5212 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be sent prior 
to the appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in April 2008 prior 
to the date of the issuance of the appealed July 2008 rating 
decision.

The Board further notes that, in April 2008, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded a VA 
examination in May 2008 (appended in June 2008) that was 
fully adequate for the purposes of rendering this decision.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Laws and Regulations- Increased Rating Claims Generally

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002& Supp. 2009); 38 C.F.R. § 4.1 
(2009). 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analyses in the following decision are therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

Specific Legal Criteria

The medical evidence shows that the Veteran has been 
diagnosed with status post fracture of the distal end of the 
left radius with an increase in pain and decrease in function 
of the left wrist.  Impairment of the radius is rated under 
Diagnostic Code 5212.  38 C.F.R. § 4.71 (DC 5212).

Under Diagnostic Code 5212, malunion of the radius with bad 
alignment warrants a 10 percent rating.  Nonunion in the 
upper half of the radius warrants a 20 percent rating and 
nonunion in the lower half of the radius with false movement 
without loss of bone substance or deformity in the dominant 
hand merits a 20 percent rating and with loss of bone 
substance (1 inch, 2.5 cm or more) and marked deformity in 
the dominant hand warrants a 40 percent rating.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  

Factual Background

Historically, the Veteran was granted service connection for 
residuals of a fractured, radius, left distal end, effective 
April 1960, with a noncompensable disability rating in August 
1964.  In April 2008, the RO received a claim for an 
increased evaluation of the Veteran's service-connected 
disabilities, which was interpreted as to include the 
Veteran's residuals of a fracture, radius, left distal end.  
In July 2008, the RO increased the Veteran's disability 
evaluation from non-compensable to 20 percent disabling for 
the Veteran's condition based on greater limitation of motion 
due to pain on use including during flare-ups.

In May 2008, the Veteran was afforded a VA examination.  The 
Veteran's examiner noted that the Veteran's left arm was 
struck by the recoil of a 75 millimeter howitzer in Korea in 
July 1953 giving the Veteran a simple fracture to the left 
radius at the epiphyseal line.  The Veteran was placed in a 
cast for a month and x-rays revealed healing though the 
Veteran's medical records showed that the Veteran went to 
sick call at least twice with complaints of wrist pain.  

In her addendum to the May 2008 VA examination, in June 2008, 
the VA examiner stated that the since July 19, 1953, the 
Veteran's fracture lines had been completely obliterated by 
callus consistent with stable union and that there was no 
definite change in the distal radial epiphysial line.  It was 
noted that the Veteran's only specific complaint of left 
wrist pain was numbness and tingling associated with a 
positive Tinel's sign.  The Veteran's palmer flexion was 0 to 
60 degrees of active motion against gravity and 0 to 60 
degrees passive range of motion.  Dorsiflextion of the left 
wrist was 0 to 50 degrees in both active range of motion and 
passive range of motion.  A diagnosis of left tardy ulnar 
neuropathy syndrome, cubital tunnel syndrome and ulnar 
neuropathy of the left arm, status post fracture of the 
radius left distal end.  It was noted that the Veteran was 
left hand dominant and that he had to use his right hand for 
almost everything and that he was in almost constant pain 
from behind his left elbow to his wrist and little finger.

Analysis

The Board finds that a rating in excess of 20 percent for an 
impairment of the radius, distal end, is unwarranted.  The 
Veteran's VA examination found no malunion of the radius, 
nonunion of the upper half of the radius, or nonunion of the 
lower half of the radius.  It appears that the RO made its 
determination to increase the Veteran's rating based entirely 
on the consideration for the Veteran's functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include his flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In considering the applicability of other diagnostic codes, 
DC 5214 (ankylosis of the wrist), 5213 (supination and 
pronation, impairment of), and 5215 (limitation of motion of 
the wrist) are not applicable in this instance, as the 
medical evidence does not show that the Veteran has any of 
those conditions.  Similarly, Diagnostic Codes 5003 and 5010, 
which contemplate degenerative and traumatic arthritis, are 
not 
applicable, as the Veteran's VA examiner specifically stated 
that there was no inflammatory arthritis.  

The Veteran has complained of shooting pains in his left arm 
and has described them as travelling down his arm from his 
left elbow into his fingers.  The Board finds that the 
Veteran's 20 percent rating appropriately takes the Veteran's 
pain into consideration.  Further, the Board observes that 
the Veteran also has symptoms associated with neuropathy of 
the left upper extremity, a condition for which service 
connection is not in effect.  For the above reasons, the 
Board finds that functional impairment due to the residuals 
of the in-service fracture of the left radius does not 
warrant a rating in excess of 20 percent.

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Based upon a full review 
of the record, the Board concludes that the criteria have not 
been met for a disability rating in excess of 20 percent at 
any time during the period on appeal.  The preponderance of 
evidence is against the claim; thus, the benefit-of-the-doubt 
doctrine is inapplicable, and this issue must be denied.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). 

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  
Here, the Board finds that the disability picture presented 
by the Veteran's residuals of a fracture, radius, left distal 
end is appropriately contemplated by the rating schedule.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted. Thun.

ORDER

A rating in excess of 20 percent for residuals of a fracture, 
radius, left distal end, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


